Case 2:20-cv-01886-WJM-MF Document 24 Filed 08/04/20 Page 1 of 3 PageID: 258




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



IN RE MOTION TO COMPEL                       Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE                  RESPONDENT ETHICARE
ADVISORS, INC.                               ADVISORS, INC.’S STATEMENT
                                             OF SUPPLEMENTAL
                                             AUTHORITY

                                             ELECTRONICALLY FILED



      As further supplemental authority in support of its Opposition to Plaintiffs’

Motion to Compel (Dkt. 9), Respondent EthiCare Advisors, Inc. (“EthiCare”)

respectfully submits the attached Order Denying Discovery Request issued July 13,

2020 (Ex. A, Order), and related materials, in Peterson v. Cigna Health and Life

Insurance, et al., Dkt. No. BER-L-518-18, N.J. Super. Ct. (Law Div.)

(“Peterson”). Peterson is a decision of a New Jersey state court applying New

Jersey law, and thus is not binding on this Court. But its circumstances closely

mirror the matter before this Court, and its reasoning is nevertheless compelling.

      In Peterson, Plaintiff sued, among other defendants, a union, alleging that it

had breached a contract to pay the reasonable cost of medical services Plaintiff

rendered to a patient who received union-provided medical coverage. The union

had engaged Zelis Claims Integrity, LLC (“Zelis”)—a sister company of
Case 2:20-cv-01886-WJM-MF Document 24 Filed 08/04/20 Page 2 of 3 PageID: 259




EthiCare—to perform claims cost management. Plaintiff served Zelis—a non-

party, as here—with a document subpoena seeking production of several categories

of materials related to its claims cost management process, including:

      a) Any pricing or repricing reports performed by [Zelis] . . .
      b) A copy of the manual and/or standard used to re-price the surgery
         payment.

Ex. B, Plaintiff’s Subpoena Duces Tecum Ad Testificandum of Jessica Colan c/o

PHX, at 3.

      Zelis resisted production on the basis that the subpoena sought commercially

sensitive trade secrets that were “the very essence of Zelis’ [sic] business,” (Ex. C,

Zelis Brief in Opposition to Plaintiff’s Motion to Compel and in Support of its

Cross-Motion for a Protective Order, at 2) the disclosure of which would allow

competitors to replicate Zelis’s processes, thereby harming its “ability to compete

in the marketplace.” Id. at 7. Plaintiff argued that, because the underlying dispute

centered on whether the union had properly paid the Plaintiff’s costs, the “pricing

of the claim [by Zelis]. . . [went] to the very heart of the matter.” Ex. B, Plaintiff’s

Letter Brief of Francis J. DeVito, Esq., at 3. Zelis countered that the issue in the

underlying matter was not how Zelis repriced the claim, but whether the union paid

the claim at the agreed-to rate. See Ex. C, Zelis Brief in Opposition to Plaintiff’s

Motion to Compel and in Support of its Cross-Motion for a Protective Order, at 18.

The court denied the motion to compel, finding that the central claim—whether the



                                           2
Case 2:20-cv-01886-WJM-MF Document 24 Filed 08/04/20 Page 3 of 3 PageID: 260




union paid the agreed-to rate—did “not arise out of, nor [were] they dependent

upon, how Zelis priced the claim.” Ex. A, Order.

      Just so here. Like its sister company, EthiCare is a nonparty, and its

repricing process is a commercially sensitive trade secret. Just as in Peterson, the

underlying issue here is whether the WinCo Defendants paid Plaintiffs the agreed-

to rate; Zelis’s claims-repricing process is not at issue. And Plaintiffs’ claim

here—that the WinCo defendants did not reimburse the Plaintiffs’ costs at the

UCR rate—is not dependent on Zelis’s claims-repricing process. Either the

WinCo defendants’ reimbursed Plaintiffs at the UCR rate, or they did not. How

Zelis calculated the re-pricing cannot alter that fact.

      The result here should be the same as in Peterson.

Dated: August 4, 2020                    Respectfully submitted,

                                         ______________________________
                                         Matthew J. Junk (I.D. # 013142000)
                                         Deasey, Mahoney & Valentini, Ltd.
                                         1601 Market Street, Suite 3400
                                         Philadelphia, PA 19103
                                         Telephone: (215) 587-9400
                                         Email: MJunk@dmvlawfirm.com

                                         Ross P. McSweeney (admitted pro hac vice)
                                         Groom Law Group, Chartered
                                         1701 Pennsylvania Ave, NW
                                         Washington, DC 20006
                                         Telephone: (202) 857-0620
                                         Email: rmcsweeney@groom.com

                                         Attorneys for EthiCare Advisors, Inc.

                                           3
